21-2686-cr
United States v. Rounds

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 15th day of December, two thousand twenty-two.

PRESENT:            JOSÉ A. CABRANES,
                    RICHARD J. SULLIVAN,
                    WILLIAM J. NARDINI,
                                  Circuit Judges.


UNITED STATES OF AMERICA,

                            Appellee,                              21-2686-cr

                            v.

JOHNNY ROUNDS, AKA JJ, RICKY PROCTOR,
LORENZO HUNT, AKA ZOE, DEMARIO STEWART, AKA
TANK, ADRIAN TRAYNOR, AKA PEANUT, MARIO
WATSON, BRODERICK ROBINSON, AKA BRODY,

                            Defendants,

DONALD ROUNDS, AKA DOLLAR,

                            Defendant-Appellant.



FOR APPELLEE:                                           Tiffany H. Lee, Assistant United States
                                                        Attorney, for Trini E. Ross, United States


                                                    1
                                                             Attorney, Western District of New York,
                                                             Buffalo, NY.

FOR DEFENDANT-APPELLANT:                                     James W. Grable, Jr., Connors LLP,
                                                             Buffalo, NY.

       Appeal from an order of the United States District Court for the Western District of New
York (William M. Skretny, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        Defendant Donald Rounds filed a motion under 18 U.S.C. § 3582(c)(1)(A) to reduce his 18-
year sentence for participating in a racketeering conspiracy that involved murder. The District Court
denied his motion, commonly referred to as a “motion for compassionate release.” Rounds appeals.
We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and
the issues on appeal.

        We review the denial of a motion for a discretionary sentence reduction for abuse of
discretion. See United States v. Keitt, 21 F.4th 67, 71 (2d Cir. 2021). “A district court has abused its
discretion if it has (1) based its ruling on an erroneous view of the law, (2) made a clearly erroneous
assessment of the evidence, or (3) rendered a decision that cannot be located within the range of
permissible decisions.” Id. (quoting United States v. Saladino, 7 F.4th 120, 122 (2d Cir. 2021)).

        In relevant part, 18 U.S.C. § 3582(c)(1)(A) permits a district court to reduce an individual’s
prison sentence if three requirements are met: First, “the defendant [must] fully exhaust[ ] all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf,” or 30 days must lapse “from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). Second, the district court must consider
the factors weighed in imposing a sentence, set forth in 18 U.S.C. § 3553(a), “to the extent that they
are applicable.” Id. Third, the defendant “must demonstrate that his proffered circumstances are
indeed ‘extraordinary and compelling’ such that, in light of [the] § 3553(a) factors, a sentence
reduction is justified . . . and would not simply constitute second-guessing of the sentence previously
imposed.” Keitt, 21 F.4th at 71. (quoting § 3582(c)(1)(A)(i)).

        “District courts may deny compassionate-release motions when any of the three
prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.” Id. at 73 n.4
(quoting United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021)). As a corollary, we may “affirm[ ]
the denial of compassionate release” in “sole reliance on the applicable § 3553(a) sentencing factors”
“without deciding whether there were extraordinary and compelling reasons for a sentence
reduction.” Id. at 73 & n.4.

                                                    2
        We find no abuse of discretion in the District Court’s consideration of the § 3553(a) factors.
The District Court properly considered numerous § 3553(a) factors relevant to Rounds’ motion for a
sentence reduction—the nature and circumstances of the offense; the history and characteristics of
the defendant; the need for the sentence to reflect the seriousness of the offense, promote respect
for the law, provide just punishment, afford adequate deterrence, and protect the public from future
crimes by the defendant; and the need to avoid unwarranted sentencing disparities— and concluded
that they outweighed any extraordinary and compelling reasons for a sentence reduction. In reaching
its conclusion, the District Court reasoned that Rounds’ criminal conduct was “particularly
egregious.” Special App. 15. He joined a criminal enterprise that engaged in repeated acts of
violence. He trafficked significant amounts of drugs. And he participated in the murder of Shawn
Kozma, beating him and ultimately placing his dead body in the back of a van for disposal. The
District Court’s weighing of Rounds’ “particularly egregious” conduct alongside the specified §
3553(a) factors did not constitute an erroneous view of the law. Nor did the District Court assess
the evidence in a clearly erroneous fashion. Rounds himself admits to the facts that the District
Court considered. The District Court’s conclusion that the § 3553(a) factors weighed against
reducing Rounds’ sentence was well within the range of permissible decisions.

         Since a district court may “den[y] a defendant’s motion under § 3582(c)(1)(A) in sole reliance
on the applicable § 3553(a) sentencing factors,” we may affirm on that ground alone. Keitt, 21 F.4th
at 73; see id. at 73 n.4; see also United States v. Jones, 17 F.4th 371, 374 (2d Cir. 2021). As a result, we
need not consider whether the District Court erred in allegedly considering only some of Rounds’
proffered extraordinary and compelling reasons for a sentence reduction.

         As an alternative ground for denying Rounds’ motion, the District Court determined that
Rounds was a danger to the community after consulting the policy statement for compassionate
release contained in U.S.S.G. § 1B1.13(2). The present policy statement relating to compassionate
release motions, however, applies only to motions filed by the Director of the Bureau of Prisons. See
United States v. Brooker, 976 F.3d 228, 236–37 (2d Cir. 2020); Keitt, 21 F.4th at 71 n.2. It is thus
inapplicable to Rounds’ motion, which he, not the Director of the Bureau of Prisons, filed.
Nonetheless, the record reveals a sufficient, independent basis upon which to affirm the District
Court’s order denying Rounds’ motion for compassionate release: its consideration of the § 3553(a)
factors, which, in any event, include “the need . . . to protect the public from further crimes of the
defendant.” § 3553(a)(2)(C); see Jones, 17 F.4th at 374.

                                            CONCLUSION

        The District Court properly denied Rounds’ motion for a sentence reduction filed under 18
U.S.C. § 3582(c)(1)(A). It did not abuse its discretion when it considered the factors contemplated in
imposing a sentence—set forth in 18 U.S.C. § 3553(a)—and found that they outweighed any
extraordinary and compelling reasons for a reduction.


                                                     3
       We have reviewed all of the arguments raised by Rounds on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the September 28, 2021 order of the District
Court.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk of Court




                                               4